PER CURIAM.
Eddie Eugene Woodson appeals an order of the circuit court which dismissed, with prejudice, his amended complaint to recover damages for personal injuries. Appellee has moved this court to remand the case to the lower tribunal, agreeing that in the interest of judicial economy and fairness appellant should be given leave to again amend his complaint. We treat the motion as a confession of error and reverse and remand to the trial court for further consistent proceedings.
REVERSED.
JOANOS, C.J., and BOOTH and ZEHMER, JJ., concur.